Judgment unanimously affirmed. Memorandum: The only argument on appeal is that the court improperly permitted cross-examination of defendant with respect to facts underlying a pending charge in violation of her Fifth Amendment rights. Defendant did not assert those rights until after she had given the only incriminating answer elicited in the questioning complained of; thus, she has failed to preserve the alleged error for our review. (Appeal from judgment of Monroe County Court, Barr, J. — criminal sale of controlled substance, fifth degree.) Present — Dillon, P. J., Hancock, Jr., Green, O’Donnell and Schnepp, JJ.